Citation Nr: 0923048	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. S. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1966 
to May 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
a right navicular fracture and assigned an initial 
noncompensable rating effective from March 15, 2007.


FINDINGS OF FACT

1.  Right wrist fracture residuals have been manifested 
throughout the appeal period by full but painful motion with 
increased pain during flare-ups.  

2.  Additional functional limitation is not shown.

3.  X-rays show right wrist arthritis.


CONCLUSION OF LAW

The criteria for a 10 percent initial schedular rating, but 
not higher, for a right wrist fracture are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate I, § 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, adequate notice was provided in a May 2007 letter to 
the claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluation following the 
grant of service connection for a right wrist fracture.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Dingess, supra.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  VA's duty to notify 
was satisfied by way of a letter sent to the claimant in 
March 2007 that addresses all notice elements and was sent 
prior to the initial decision in this matter.  The letter 
informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
private medical reports.  VA provided a hearing before the 
undersigned Veterans Law Judge.  The claimant was afforded a 
VA medical examination in July 2007.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and non-weight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
more recently held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The right (major side) wrist fracture has been rated 
noncompensably for the entire appeal period under Diagnostic 
Code 5214-5010.  Under Diagnostic Code 5214, ankylosis of the 
major wrist warrants a 50 percent evaluation where there is 
unfavorable ankylosis in any degree of palmar flexion or with 
ulnar or radial deviation.  Unfavorable ankylosis of the 
major wrist in any other position (other than favorable) 
warrants a 40 percent rating.  Ankylosis of the major wrist 
in the favorable position (20 to 30 degrees of dorsiflexion) 
warrants a 30 percent rating.  38 C.F.R. §§ 4.71 Plate I, 
4.71a, Diagnostic Code 5214 (2008).

Limitation of motion in dorsiflexion of either wrist to less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm warrants a 10 percent rating.  38 C.F.R. 
§ 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2008).

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In 
turn, degenerative arthritis is rated on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable [emphasis added] under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, but without occasional 
incapacitating exacerbation. 

For purposes of rating an arthritis disability, the wrist is 
considered a major joint.  38 C.F.R. § 4.45(f) (excerpt). 

According to a July 2007 VA orthopedic compensation 
examination report, there was chronic right wrist pain.  This 
was especially evident on the job as a US Postal Service mail 
carrier.  X-rays showed moderate degenerative changes at the 
radio-carpal joint.  The Veteran reported flare-ups of pain 
precipitated by overuse every two to three weeks.  The 
Veteran treated these flare-ups with pain killers, rest, and 
limiting use of the wrist.  Right wrist range of motion was 
to 70 degrees of dorsiflexion, to 80 degrees of palmar 
flexion, to 20 degrees in radial deviation, and to 45 degrees 
in ulnar deviation.  

The VA examiner stated that there was no objective evidence 
of pain on use, but specifically reported inflammation with 
tenderness in the right wrist joint.  The examiner explained 
that the lack of wrist pain was due to the fact that the 
Veteran had just come from his vacation and had not used his 
wrist.  The Veteran had lost no time from work due to his 
right wrist.

In November 2007, the Veteran submitted a November 1997 
private medical examination report by Dr. Waxman.  While this 
report is dated prior to the current appeal period, it notes 
mild to moderate right wrist swelling and marked tenderness 
over the first carpometacarpal joint.  There was minimal 
tenderness of the navicular.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he still worked as a mail carrier and 
that lifting mail continued to cause wrist pains.  He 
testified that he was currently receiving treatment from a 
Dr. Sandall.  

Recently submitted private treatment reports reflect 
continued right wrist pain treated with injections.  In March 
2008, Dr. Sandall offered a diagnosis of posttraumatic and 
degenerative arthritis of the right wrist.  In January 2009, 
Dr. Sandall noted right carpometacarpal joint arthritis.  The 
right thumb base was injected with a Xylocaine(r) and Kenalog(r) 
mixture.

Right wrist fracture residuals have been manifested 
throughout the appeal period by full but painful motion with 
increased pain during flare-ups.  Comparing these 
manifestations with the criteria of the rating schedule, a 
compensable rating for right wrist limitation of motion under 
Diagnostic Codes 5214 or 5215 is not warranted.  However, 
because there is X-ray evidence of arthritis and competent, 
credible evidence of pain on use and during flare-ups, a 10 
percent rating must be assigned for the entire appeal period 
under Diagnostic Code 5010.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of a staged rating is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  The claim for a 10 percent initial schedular 
disability rating is therefore granted.  Considering the 
current range of motion a rating higher than 10 percent is 
not for application. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An initial 10 percent rating, but not in excess thereof, for 
right navicular fracture is granted, subject to the laws and 
regulations governing payment of monetary benefits. 


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


